Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
100 – mentioned in Par. [0058] but does not appear in the drawings.  In the reply mailed on 06/16/2022, Applicant disclosed Figure 7 was amended to include a reference character for the deep cuff; however, no amended figures were received. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	Claims 1, 11, and 24 have been amended to recite “[a] cuff located at an apex of the curvature at the cylindrical exit tubing”.  
The specification lacks antecedent basis for the claimed subject matter of the cuff at the apex, specifically “the at least one cuff located at an apex of the curvature at the cylindrical exit tubing” as there is no disclosure in the specification for a cuff located at an apex of the curvature.  Par. [0058] recites “a 150 degree bend at the location which passes through the abdominal musculature. This is the position of the deep cuff”.  Therefore, the specification has disclosed a cuff along the curvature, but it has not disclosed or shown a cuff at the apex of the curvature.  As indicated by the arrow below (next page), Figure 7 appears to comprise a cuff along an apex of the curvature; however, the feature has not been labeled or identified, nor associated with the “deep cuff” recited in Par. 0058. 

    PNG
    media_image1.png
    325
    812
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites in line 6, “a malleable curvature”. There is no mention in the specification or elsewhere of said feature.  Par. [0031] discloses a “sharp 150-180 degree bend of the catheter tubing…[t]his results in a catheter that can be made linear with an internal stylet”.  This segment discloses a curvature, but does not disclose or suggest the curvature being “malleable”.  Therefore, recitation of “a malleable curvature” is new matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 12, 15, 19-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,141,499 to Zappacosta in view of FR 2240026 to Rhone-Poulenc, and further in view of U.S. Patent No. 5,322,519 to Ash, and further in view of U.S. Patent No. 4,935,004 to Cruz.   
Regarding Claim 1, Zappacosta teaches a catheter for fluid infusion and drainage (Fig. 1, element 10) comprising: a cylindrical, slotted intraperitoneal tubing (from element 30 to element 22); a flexible cylindrical exit tubing (from element 26 to element 30; Col. 2, lines 20-23 disclose the catheter is flexible) configured to be bent to form a curvature (the “Swan Neck” portion forms a curvature), wherein an end of the cylindrical exit tubing is attached to the cylindrical intraperitoneal tubing (Figs. 1-2, the cylindrical exit tubing and the cylindrical intraperitoneal tubing are attached at the location of element 30), and at least one cuff (element 18); wherein the cylindrical intraperitoneal tubing has an outside diameter bigger than an outside diameter of the cylindrical exit tubing, wherein the cylindrical intraperitoneal tubing has an internal diameter bigger than an internal diameter of the exit tubing (Col. 3, lines 1-4; section 16 of the exit tubing has a smaller outer diameter and a smaller inner diameter than the catheter tubing 12; as shown in Fig. 1, the cylindrical intraperitoneal tubing from element 30 to element 22 has the same diameter as the catheter tubing 12; furthermore, the cylindrical intraperitoneal tubing is assumed to have the same outside and internal diameter as the catheter tubing 12 since the cylindrical intraperitoneal tubing from element 30 to element 22 does not have reduced diameters in the Fig. 1 embodiment; therefore, at section 16, the tubing has a smaller outer diameter and a smaller inner diameter than the cylindrical intraperitoneal tubing), wherein the cylindrical intraperitoneal tubing has a single interior opening large enough for unrestricted passage of fluid.
Zappacosta is silent regarding the cylindrical intraperitoneal tubing being slotted and defining at least one slot wherein the at least one slot has a narrow width to prevent ingress of abdominal contents or tissue, wherein the at least one slot is approximately 0.5 to approximately 1 mm wide and has a length more than twice the at least one slot's width to provide an area for fluid flow, wherein a structure of the cylindrical intraperitoneal tubing and a structure of the at least one slot are stabilized by bridges of material between the at least one slots, joining adjacent sections of the cylindrical intraperitoneal tubing without criss-crossing walls inside the cylindrical intraperitoneal tubing, wherein the at least one slot extends for the length of the cylindrical intraperitoneal portion of the catheter and the bridges are created by U-shaped troughs beneath each of the at least one slot, with holes for fluid passage in the bottom of each trough, wherein the holes are defined within the narrow width, wherein the holes are defined by each trough at some distance from the surface of the catheter, and wherein one of the at least one cuff is located at an apex of the curvature of the cylindrical exit tubing. 

    PNG
    media_image2.png
    706
    803
    media_image2.png
    Greyscale
Rhone-Poulenc teaches an analogous invention directed to a catheter for fluid infusion and drainage in which the catheter comprises a cylindrical, slotted intraperitoneal tubing (See Annotated Fig. 1 below; Pg. 2, lines 14-17 of the English translation disclose the portion without grooves provides a good seal for the traversal of the epidermis, and thus the portion with grooves may be used inwards of the epidermis such as in the peritoneum) defining at least one slot (Figs. 2-3; elements 2-5 are each a slot) wherein the at least one slot has a narrow width to prevent ingress of abdominal contents or tissue (the grooves have a width as shown in Figs. 2-3 which may be, for example 2.5mm as disclosed on Pg. 5, lines 15-16; Pg. 3, lines 1-2 disclose the grooves prevent tissue from clogging the ports thus the grooves must be a sufficiently narrow width to prevent the ingress of tissue), wherein the at least one slot has a length more than twice the at least one slot's width to provide an area for fluid flow (see Annotated Fig. 1), and wherein a structure of the cylindrical, slotted intraperitoneal tubing and a structure of the at least one slot are stabilized by bridges of material between the at least one slots (Annotated Fig. 2, elements 22, 23, 24, 25 are bridges between the slots), joining adjacent sections of the cylindrical, slotted intraperitoneal tubing without criss-crossing walls inside the cylindrical, slotted intraperitoneal tubing, wherein the at least one slot extends for the length of the cylindrical intraperitoneal tubing of the catheter (slots extend for the length of the intraperitoneal tubing as shown in Annotated Fig. 1) and the bridges are created by U-shaped troughs beneath each of the at least one slot (see Annotated Fig. 2; the sidewalls and lower surface of the slot form the bridges and are U-shaped troughs as shown; Pg. 2 lines 14-15 also discloses the slot is U-shaped; the bridges are therefore U-shaped since the bridges define the shape of the slot) with holes (Fig. 3, elements 6, 7, 8, 9) for fluid passage in the bottom of each trough (Fig. 3, the holes begin in the bottom of the each trough), wherein the holes are defined within the narrow width, wherein the holes are defined by each trough at some distance from the surface of the catheter (Fig. 3, the holes are both defined with in the narrow width and at some distance from the surface of the catheter; Pg. 2, line 22 additionally states the holes [ports] are located entirely within at least one slot [grooves]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intraperitoneal cylindrical portion to be slotted and define at least one slot wherein the at least one slot has a narrow width to prevent ingress of abdominal contents or tissue, wherein the at least one slot has a length more than twice the at least one slot's width to provide an area for fluid flow, and wherein a structure of the cylindrical, slotted intraperitoneal tubing and a structure of the at least one slot are stabilized by bridges of material between the at least one slots, joining adjacent sections of the cylindrical, slotted intraperitoneal tubing without criss-crossing walls inside the cylindrical, slotted intraperitoneal tubing, wherein the at least one slot extends for the length of the cylindrical intraperitoneal tubing of the catheter, and the bridges are created by U-shaped troughs beneath each of the at least one slot, with holes for fluid passage in the bottom of each trough, wherein the holes are defined within the narrow width, wherein the holes are defined by each trough at some distance from the surface of the catheter, as taught by Rhone-Poulenc, in order to achieve higher flow rates of liquid while maintaining mechanical strength of the drain (English translation, page 3, Par. 1 discloses the at least one slot [groove] improves the effectiveness of the catheter by preventing clogging; and page 5, Par. 4 further discloses the slots improve the flow rate while maintaining mechanical strength).
The modified catheter of Zappacosta and Rhone-Poulenc is still regarding wherein the at least one slot is approximately 0.5 to approximately 1 mm wide, and wherein one of the at least one cuff is located at an apex of the curvature at the cylindrical exit tubing. 
Ash teaches an analogous invention directed to a catheter for peritoneal dialysis in which the catheter includes slots (Fig. 1, fluted segments 32 and 34 of the catheter have slots 50 and 52), wherein the slots are approximately 0.5 to approximately 1 mm wide (Col. 3, lines 41-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one slot of the modified catheter of Zappacosta and Rhone-Poulenc to be approximately 0.5 to approximately 1 mm wide, as taught by Ash, in order to minimize hydraulic resistance while providing a specific flow rate (Col. 5, lines 13-26). 
The modified catheter of Zappacosta, Rhone-Poulenc, and Ash is still regarding wherein one of the at least one cuff is located at an apex of the curvature at the cylindrical exit tubing. 
Cruz teaches an analogous invention directed to a peritoneal dialysis catheter (Fig. 1) with a tubing with a curvature (Fig. 3, two angular segments 30 form a curvature from segment 12 to segment 14) and a cuff (26) located at the apex of the curvature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the catheter such to have one of the least one cuff located at the apex of the curvature, as taught by Cruz, in order to embed the catheter in the rectus muscle (Col. 2, lines 59-65) to improve the anchoring of the catheter (Col. 1 line 57 – Col. 2, line 7).  
Regarding Claim 6, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations of claim 1 discussed above, however Zappacosta does not explicitly recite wherein the holes are circular.  Rhone-Poulenc further teaches the analogous invention wherein the holes are circular (English Translation, Par. 3, “the ports may be circular”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto such that the holes are circular, as taught by Rhone-Poulenc, in order to use a shape that is well established and known in the art for a hole which allows liquid to pass through it.  
Regarding Claim 7, the cylindrical, slotted intraperitoneal tubing made by extrusion is interpreted to be a product by process limitation which does not add a structural limitation and therefore does not further limit claim 1. Rhone-Poulenc therefore teaches all of the limitations of claim 7.
Regarding Claim 8, the holes draining the bridges made by drilling, punching, or by pins during the extrusion process is interpreted to be a product by process limitation which does not add a structural limitation and therefore does not further limit claim 7. 
Regarding Claim 9, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations of claim 1 discussed above, but is silent regarding wherein the end of the cylindrical exit tubing is fastened to the middle of the cylindrical slotted intraperitoneal tubing, creating a T-shaped catheter to fix the position of all components of the catheter. 
However, Ash further teaches the analogous invention of the peritoneal dialysis catheter, wherein the end of the cylindrical exit tubing (Fig. 1, element 62) fastened to the middle of the cylindrical slotted intraperitoneal tubing (Fig. 1, elements 34 and 34; exit tubing 62 is fastened to the middle of the cylindrical slotted intraperitoneal tubing via element 36; Fig. 7 shows that element 33 may connect the two elements 32 and 34 of the cylindrical slotted intraperitoneal tubing, and thus the cylindrical exit tubing is fastened to the middle of elements 32,34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz, such that the end of the cylindrical exit tubing is fastened to the middle of the cylindrical slotted intraperitoneal tubing, creating a T-shaped catheter to fix the position of all components of the catheter, as taught by Ash, in order to fix the position of the catheter against extrusion (Col. 4, lines 12-17).
Regarding Claim 11, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations of claim 1 discussed above, and further the device has already been modified such that cuff located at the apex of the curvature is configured to be centering at a location which passes through the abdominal musculature layer to fix the position of all components of the catheter (Cruz, Col. 1 line 57 – Col. 2, line 7). 
However, the modified catheter is still silent regarding wherein the curvature is 150 to 180 degrees.
Cruz further teaches the catheter wherein the curvature is 150 to 180 degrees (Fig. 3, the catheter is shown with a 180 degree curvature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the curvature to be 150 to 180 degrees, as taught by Cruz, in order to position the distal segment into the peritoneal cavity and position the proximal segment downward along the abdominal wall (Col. 4, lines 11-25).  
Regarding Claim 12, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations of claim 1 discussed above and further teaches wherein the outside diameter of the cylindrical, slotted intraperitoneal tubing is 8mm and the internal diameter of the cylindrical, slotted intraperitoneal tubing is a maximum of 6 mm (Zappacosta, Col. 3, lines 6-20; Zappacosta discloses outside and internal diameter dimensions of the flexible catheter section 12; although section 12 does not include the cylindrical intraperitoneal tubing from element 30 to element 22, the cylindrical intraperitoneal tubing is interpreted to have the same dimensions as section 12, as shown in Fig. 1, since the cylindrical intraperitoneal tubing in Fig. 1 does not have the reduced diameter dimensions which disclosed in the separate embodiment in Fig. 2; therefore the cylindrical intraperitoneal tubing meets the claim limitations since Zappacosta teaches the outside diameter up to about 7mm which would include 8mm since it approximate, and Zappacosta teaches the inside diameter up to about 5 mm which is less than the maximum of 6 mm; furthermore, Zappacosta teaches that the dimensions may be sized to fit the patient). 
Regarding Claim 15, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations of claim 1 discussed above and including the limitations of claim 15 as the catheter has been modified wherein the at least one slot is linear (Rhone-Poulenc, Fig. 1). 
Regarding Claim 19, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations of claim 1 discussed above but is silent regarding wherein the cylindrical, slotted intraperitoneal tubing has at least one closed end. Rhone-Poulenc further teaches the analogous invention wherein the cylindrical slotted intraperitoneal tubing has at least one closed end (Fig. 12, tubing is closed at its end by seal 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the catheter of Zappacosta, Rhone-Poulenc, and Ash such that the intraperitoneal tubing has at least one closed end, as taught by Rhone-Poulenc, in order to seal the drain or to provide a radiographic marker of the distal end (English Translation, page 4, 3rd paragraph from the bottom).
Regarding Claim 20, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations of claim 1 discussed above and further teaches wherein the outside diameter of the cylindrical exit tubing is 6 mm and the internal diameter of the cylindrical exit tubing is 4 mm (Zappacosta, Col. 3, lines 1-20; section 16 of the cylindrical exit tubing has an outside diameter and an inside diameter of at least half of the outside and inside diameter of the non-reduced section; therefore section 16 of the cylindrical exit tubing has an outside diameter between about 2.25 mm [half of the about 4.5mm] and about 7 mm, which includes 6 mm; and an inside diameter between about 1.25 mm [half of the about 2.5mm] and about 5 mm, which includes 4 mm). 
Regarding Claim 22, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations as discussed above regarding claim 11, and including the limitations of claim 22 as the catheter has already been modified such that the cuff is configured to be positioned with the abdominal musculature layer (the cuff at the apex of the curvature has been modified to be centered in the abdominal musculature as taught by Cruz), wherein the cylindrical, slotted intraperitoneal tubing is configured to be fixed below the parietal peritoneum and an outer portion of the subcutaneous tubing is configured to be fixed above the abdominal musculature (according to Par. 0031 of the present disclosure, a 150-180 degree bend in the catheter allows one side of the catheter to be fixed above the abdominal musculature, and the other side below the abdominal musculature, wherein the parietal peritoneum lies just below the abdominal wall as disclosed in Fig. 3 of the present disclosure; therefore, the modified catheter is configured for the cylindrical intraperitoneal tubing to be fixed below the parietal peritoneum and an outer portion of the subcutaneous tubing to be fixed above the abdominal musculature since the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz already has a 150-180 degree bend). 
 Regarding Claim 23, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations of claim 1 discussed above and further teaches wherein the end of the cylindrical exit tubing is attached to an end of the cylindrical slotted intraperitoneal tubing, wherein the curvature includes a portion of the exit tubing, creating a catheter which can be made to be linear with an internal stylet (Zappacosta, catheter 10 has a bend at element 12 but could be made linear with an internal stylet since the catheter is flexible as disclosed in Col. 1, lines 58-61). 
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zappacosta in view of Rhone-Poulenc, Ash, and Cruz, as applied to claim 1 above, and further in view of U.S. Patent No. 4,391,276 to Lazarus.
Regarding Claim 13, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the cylindrical slotted intraperitoneal tubing is approximately 13 cm to 15 cm in length.
Lazarus teaches an analogous invention directed to a catheter for drainage of fluid from the peritoneum in which the tubing is approximately 13 cm to 15 cm in length (Col. 2, lines 7-9; the range 75 mm - 300 mm is 7.5 cm - 30 cm and encompasses the range 13 cm - 15 cm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the length of the cylindrical slotted intraperitoneal tubing of Zappacosta, Rhone-Poulenc, Ash, and Cruz to be approximately 13 cm to 15 cm in length, as taught by Lazarus, in order to be sized appropriately for draining fluid from the peritoneum. 
Regarding Claim 14, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, Cruz, and Lazarus teaches all of the limitations discussed above regarding claim 13, and Rhone-Poulenc further teaches at least one end of the cylindrical slotted intraperitoneal tubing is closed by either flattening the tubing and gluing a first side and a second side of at least one end of the of the cylindrical slotted intraperitoneal tubing together or fitting a hemispherical piece to at least one end (Fig. 12; Rhone-Poulenc teaches fitting a hemispherical piece to at least one end of the cylindrical intraperitoneal tubing).  The modified catheter of Rhone-Poulenc does not expressly teach the hemispherical piece being a molded silicone hemispherical piece.  However, the piece being molded is a product by process limitation which does not add a structural limitation and therefore does not further limit claim 14.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.  Therefore, it would have been obvious to one of ordinary skill in the art to use silicone for the hemispherical piece since silicone is a known material in the art, as evidenced by Rhone-Poulenc’s use of silicone for the catheter (Pg. 3, lines 31-34).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zappacosta in view of Rhone-Poulenc, Ash, and Cruz, as applied to claim 1 above, and further in view of US App. Pub. 2004/0034333 to Seese.
Regarding Claim 21, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the cylindrical exit tubing is fastened to the cylindrical slotted intraperitoneal tubing with an overmold. 
Seese teaches an analogous invention directed to a catheter for fluid infusion or drainage in which two catheter segments are fastened together with an overmold (Par. 0047-0048; note at the end of Par. 0048 that although the overmolding process described is in regards to a multiple lumen catheter, Seese teaches that it may be utilized for single lumen catheters as well). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Cruz to use an overmolding technique, as taught by Seese, such that the cylindrical exit tubing is fastened to the cylindrical intraperitoneal tubing with an overmold, in order to provide a unitary and leak-proof transition between the cylindrical exit tubing and the cylindrical intraperitoneal tubing (Seese, Par. 0047 discloses these advantages when joining different segments of tubing; the cylindrical intraperitoneal tubing has holes, and also has been modified to have at least one slot, and is therefore a differing tubing segment than the subcutaneous exit tubing).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,935,004 to Cruz, in view of FR 2240026 to Rhone-Poulenc. 
Regarding Claim 24, Cruz teaches a catheter (Fig. 1, element 10) for fluid infusion and drainage comprising: a tubing (16), a cylindrical tubing (12 and 14), the cylindrical tubing flexible and configured to be bent to form a malleable curvature (Fig. 3, bending segments 30 form a curvature; Col. 3 lines 29-36, the catheter is made of a flexible material and also conforms to the body, therefore it is malleable), wherein the curvature can be made to be linear (a catheter of a flexible material can be made to be linear, through use of an internal stylet, for example, as is well known in the art; Col. 3, lines 29-36 also discloses the catheter may reform to contours in the body; thus the curvature can be made to be reformed to be linear); and at least one cuff (26), wherein one of the at least one cuff is located at an apex of the curvature at the cylindrical tubing (Figs. 1-3) and wherein the one of the at least one cuff located at the apex is configured to be positioned within the abdominal musculature layer (Col. 3, line 56 - Col. 4, line 3), wherein an end of the cylindrical tubing is attached to the tubing (Fig. 1, cylindrical tubing 12 is continuous with tubing 16 and therefore has an end which is attached with tubing 16). 
Cruz is silent regarding the tubing being slotted and defining at least one slot wherein the at least one slot has a length more than twice the at least one slot’s width, wherein the slotted tubing has a single interior opening. 
Rhone-Poulenc teaches an analogous invention directed to a catheter for fluid infusion and drainage in which the catheter comprises a slotted tubing (See Annotated Fig. 1 below; Pg. 2, lines 14-17 of the English translation disclose the portion without grooves provides a good seal for the traversal of the epidermis, and thus the portion with grooves may be used inwards of the epidermis such as in the peritoneum) defining at least one slot (Figs. 2-3; elements 2-5 are each a slot), wherein the at least one 
    PNG
    media_image2.png
    706
    803
    media_image2.png
    Greyscale
slot has a length more than twice the at least one slot's width (see Annotated Fig. 1), wherein the slotted tubing has a single interior opening (Fig. 2, element 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubing of Makoto to be slotted and define at least one slot, wherein the at least one slot has a length more than twice the at least one slot's width, as taught by Rhone-Poulenc, in order to achieve higher flow rates of liquid while maintaining mechanical strength of the drain (English translation, page 3, Par. 1 discloses the at least one slot [groove] improves the effectiveness of the catheter by preventing clogging; and page 5, Par. 4 further discloses the slots improve the flow rate while maintaining mechanical strength).
Response to Arguments
Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1, 6-9, 12, 15, and 19-20 rejected as unpatentable over Zappacosta in view of Rhone-Poulenc and Ash, and further in view of Makoto; claims 11 and 22 rejected over Zappacosta in view of Rhone-Poulenc, Ash, Makoto, and Cruz; claims 13 and 14 rejected over Zappacosta in view of Rhone-Poulenc, Ash, Makoto, and Lazarus; and claim 21 rejected over Zappacosta in view of Rhone-Poulenc, Ash, Makoto, and Seese, applicants arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued on Page 9 that the device of Makoto is directed at addressing the disadvantages of the Swan Neck type catheter, and thus teaches away from the combination with Zappacosta, who teaches a swan neck type.  Without acquiescing this argument, the argument is moot since a new rejection has been applied which does not rely on the Makoto reference, and relies on the Cruz reference.  
However, in similar manner to Makoto, Cruz discloses the shortcomings of swan neck catheters in Col. 1, lines 56 – Col. 2. Line 38.  Cruz discloses the following regarding swan neck type catheters:
“some patients having swan neck catheter continue to experience some tunnel infection and tunnel exit site infection”
“Twardowski ‘269 and Twardowski ‘471 disclose porous cuffs on both the distal and proximal portion of the catheter to promote tissue ingrowth and anchoring… such cuffs do not fully anchor the catheter to the tissue”
“the porous cuff on the proximal portion of a swan neck catheter does not provide adequate tissue ingrowth to anchor the catheter”
“the distal and proximal portion of swan neck catheters are plana so that any external force exerted on the proximal portion directly dislodges the distal portion”
Cruz address these deficiencies by the use of a non-planar catheter (Fig. 2) and the addition of a porous cuff (26) which is centered in the musculature.  MPEP section 2143.01 states that where the teachings of the prior art conflict, the examiner must weigh the suggestive power of each reference.  While Zappacosta discloses that a portion of the catheter may be swan neck type (Col. 2, lines 22-25), Zappacosta is primarily directed to the use of smaller diameter sections which reduces infection and recovery. Zappacosta states in Col. 1, lines 65 – Col. 2, line 10:
“The improvement of the invention comprises flexibly catheter tubing having an internal diameter… and a transcutaneous section and/or transperitoneal section which is at least one-half the exterior diameter and at least one half the interior diameter of the flexible catheter tube. The smaller exit site…is believed to improve the cosmetic effect…[and] will result in a reduction in the incidence exit site-tunnel infection”.  
Cruz does not make any disclosure which would discredit or disparage this inventive feature of Zappacosta.  Cruz merely makes an improvement upon the anchoring effect of the swan neck type catheter by placement of a porous cuff along the curvature, where it anchors in the rectus muscle.  Therefore, the teaching of Cruz would not have deterred one of ordinary skill in the art from using the Zappacosta teachings.  Rather, the teachings of Cruz would have suggested to one of ordinary skill in the art, to make a modification to the catheter of Zappacosta, to have a porous cuff positioned along the curvature for anchoring in the rectus muscle.  Such a modification was applied in the rejection above, and would not render the prior art unsatisfactory for its intended purpose or change the principle of operation of a reference. 
Applicant’s arguments with respect to claim(s) 24, rejected as unpatentable over Zappacosta in view of Rhone-Poulenc; applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783